Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150404 & (11)(12)(13)                                                                            Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re:                                                                                                             Justices


  HON. J. CEDRIC SIMPSON                                           SC: 150404
                                                                   JTC Formal Complaint 96

  _________________________________________/

          On order of the Court, the motions by the Vanzetti M. Hamilton Bar Association
  and the Michigan Chapter of the National Conference of Black Lawyers for leave to file
  briefs amicus curiae are GRANTED. The motion to remand this case to the Judicial
  Tenure Commission (JTC) for further proceedings is GRANTED. On remand, the JTC
  shall consider the information that the respondent has obtained and that was in the
  possession of the JTC Examiner before the hearing in this matter, but was not made
  available to the respondent for inspection or copying, see MCR 9.208(C)(1)(a)(ii). If it
  finds it appropriate, the JTC shall issue a new decision and recommendation. In order to
  expedite the resolution of this matter, we ORDER the Commission to submit its decision
  after remand to this Court within 28 days of the date of this order.

       The respondent’s petition to reject or modify the JTC Decision and
  Recommendation remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           s1216
                                                                              Clerk